EXHIBIT 13 PORTIONS OF ANNUAL REPORT TO SHAREHOLDERS MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Overview Our results of operations depend primarily on our net interest income. Net interest income is the difference between the interest income we earn on our interest-earning assets, consisting primarily of loans, investment securities and other interest-earning assets (primarily cash equivalents), and the interest paid on our interest-bearing liabilities, consisting primarily of savings accounts, NOW accounts, money market accounts, time deposits and borrowings. Our results of operations also are affected by our provision for loan losses, other income and other expense. Other income consists primarily of fees and services charges from deposit products, income from our financial services subsidiary and miscellaneous other income. Other expense consists primarily or salaries and employee benefits, occupancy expense, equipment expense, data processing costs, electronic banking, mortgage fees and taxes, advertising, directors’ fees, and other administrative expenses. Our results of operations also may be affected significantly by general and local economic and competitive conditions, changes in market interest rates, government policies and actions of regulatory authority. Our financial performance in 2008 resulted primarily from an increase in the net interest margin, reflective of a higher percentage of interest earning assets to interest bearing liabilities and the Bank’s management of loan and deposit rates in a lower interest rate environment, as well as the Bank’s strong asset quality. The higher percentage of interest earning assets to interest bearing liabilities was made possible with the additional capital proceeds from our minority stock offering in August 2007, providing us an opportunity to grow the balance sheet in 2008 in order to improve our financial performance. In 2008, we were also able to increase non-interest income due to an increase in checking account service fees associated with our courtesy overdraft protection at point of sale (POS) and ATM’s, as well as increased revenue from our financial services subsidiary, partially offset by an other-than-temporary impairment charge in the Company’s investment in Federal Home Loan Mortgage Corporation (“Freddie Mac”) common stock. The carrying value of the Company’s remaining Freddie Mac common stock after impairment is not material. The Company reviewed its investment securities totaling $51.2 million at December 31, 2008, and does not expect to record any additional “other-than-temporary impairment” charges in the portfolio. The Company does not hold any mortgage-backed securities collateralized by sub-prime mortgages, Freddie Mac or Fannie Mae preferred stock, trust preferred securities or common stock of other banks. Critical Accounting Policy Critical accounting policies are defined as those that involve significant judgments and uncertainties, and could potentially result in materially different results under different assumptions and conditions. We believe that the most critical accounting policy upon which our financial condition and results of operations depend, and which involve the most complex subjective decisions or assessments, is our policy with respect to our allowance for loan losses. 1 Allowance for Loan Losses. The allowance for loan losses is the amount estimated by management as necessary to absorb credit losses incurred in the loan portfolio that are both probable and reasonably estimable at the balance sheet date. The amount of the allowance is based on significant estimates, and the ultimate losses may vary from such estimates as more information becomes available or conditions change. The methodology for determining the allowance for loan losses is considered a critical accounting policy by management due to the high degree of judgment involved, the subjectivity of the assumptions used and the potential for changes in the economic environment that could result in changes to the amount of the recorded allowance for loan losses. As a substantial percentage of our loan portfolio is collateralized by real estate, appraisals of the underlying value of property securing loans are critical in determining the amount of the allowance required for specific loans. Assumptions are instrumental in determining the value of properties. Overly optimistic assumptions or negative changes to assumptions could significantly affect the valuation of a property securing a loan and the related allowance determined.
